Exhibit 10.28



July 18, 2013




Dear Sanjay,
We are pleased to offer you a position with VMware, Inc. (the “Company”) as
Executive Vice President and General Manager EUC, commencing on August 5, 2013.
You will report to Pat Gelsinger, the Company’s Chief Executive Officer.


VMware is extending this offer to you based upon your general knowledge,
experience, skills and abilities, and not because of your knowledge of any
confidential information or trade secrets of any current or former employer or
any other entity or person. By signing this offer letter, you agree that you
have received, read, understand and agree to comply with VMware’s standard form
Employment Agreement (copy enclosed) in which you agree, among other things, as
a condition of employment at VMware, that you will not use or disclose any
proprietary information or trade secrets of any former or concurrent employer or
other person or entity and that you will not bring onto the premises of VMware
(including VMware information systems) any unpublished document or proprietary
information belonging to any former or concurrent employer, person or entity
unless consented to in writing by the employer, person or entity.


SALARY: Your annual salary of $600,000 will be paid semi-monthly in accordance
with the Company’s normal payroll procedures. The Company, in its sole
discretion, may modify job titles, job duties, and managers from time to time as
it deems necessary. As a full-time exempt employee you will be eligible to
participate in the Company's benefit plans and programs, which may be amended
from time to time.


BONUS: You will be eligible to participate in VMware’s bonus program as it may
be amended from time to time. You will be eligible for an annual target bonus
opportunity of 100% of your eligible compensation. Pursuant to the terms and
conditions set forth in VMware’s bonus plan, any bonus for which you become
eligible will be measured and funded on a semi-annual basis, with the actual
payout based on achievement of VMware financial goals and your individual
performance, as approved by management. Any bonus payment for your initial
period of employment will be prorated based on your actual start date. VMware
reserves the right to modify or discontinue your bonus opportunity at any time.
 
SIGN-ON BONUS: You are eligible to earn a sign-on bonus of $600,000, less
applicable withholdings.  This amount will be paid within forty-five (45) days
of your start date.  You will earn this sign-on bonus only if you remain
employed with the Company for at least one (1) year from your start date.  If
you voluntarily terminate your employment for any reason within one (1) year of
your start date, you will not earn the sign-on bonus, and will be obligated to
immediately return to the Company the full amount of your sign-on bonus.  By
accepting this offer, you agree to promptly reimburse the Company for the full
amount of your sign-on bonus if you do not earn it (as defined in this
paragraph).




EQUITY: A recommendation will be made to the Compensation and Corporate
Governance Committee of VMware’s Board of Directors (the “Committee”) that you
be granted equity awards with a total target value of $8,500,000 (the "Target
Value") for shares of VMware Class A common stock at a meeting of the Committee
after your date of hire.  Subject to Committee approval, $3,500,000 of the
Target Value will be awarded as restricted stock units (“RSUs”), $4,000,000 of
the Target Value will be awarded as an option to purchase VMware common stock
("stock option") and $1,000,000 of the Target Value will be awarded as
performance stock units (“PSUs”). The vesting, exercise price and other terms of
the PSUs, stock option and RSUs, as applicable, will be set by the Committee at
that meeting.  The stock option, RSUs and PSUs granted to you will be governed
by the terms of the applicable grant agreement and the VMware 2007 Equity and
Incentive Plan.  The details of the grant recommendation are as follows:
 



--------------------------------------------------------------------------------







-2-     



·         RSU’s.  The number of RSUs granted to you will be determined as
follows: $3,500,000 divided by the average of the closing sale price per share
of VMware Class A Common Stock for the 45 trading days ending on (and inclusive
of) the last trading day of the month in which your employment commences. 
Subject to the terms of the VMware 2007 Equity and Incentive Plan, these RSUs
will vest over four years, with 25% of the RSUs vesting after 12 months and the
remaining shares vesting thereafter at 12.5% semi-annually.
 
·    
Stock Option.  The number of stock options granted to you will be determined as
follows: $4,000,000 divided by 0.3 times the average of the closing sale price
per share of VMware Class A Common Stock for the 45 trading days ending on (and
inclusive of) the last trading day of the month in which your employment
commences.  Subject to the terms of the VMware 2007 Equity and Incentive Plan,
this stock option will vest over four years, with 25% of the shares subject to
the option vesting after 12 months, and the remaining shares vesting thereafter
at 2.08% per month.  The option exercise price will be equal to the fair market
value of VMware Class A common stock on the date of the grant.



·         PSU’s.  PSUs are performance-based equity awards that are convertible
into a number of shares of VMware Class A common stock based upon the level of
performance achieved in comparison to predetermined metrics. Your PSU grant will
vest at the conclusion of specified performance and service periods that will be
determined by the Committee (the “PSU Vesting Date”). The Committee will
determine the extent to which performance objectives specified in the PSU grant
agreement have been achieved. The Committee will make its determination no later
than sixty days after the end of the applicable performance period. Vesting will
not occur, and no shares will be issued, for performance below minimum
thresholds specified in the grant agreement. The service period to which your
performance goals relate will begin with the commencement of your employment
with the Company and may include an additional vesting period following
completion of the performance period. The number of PSUs granted to you will be
determined as follows: $1,000,000 divided by the average of the closing sale
price per share of VMware Class A Common Stock for the 45 trading days ending on
(and inclusive of) the last trading day of the month in which your employment
commences.  The PSUs subject to the grant will vest upon achievement of
performance targets over a specified period of time. Upon vesting, the PSUs will
convert into VMware’s Class A common stock at a ratio ranging from 0.5 to 2.0
shares per PSU based upon the level of actual performance. The performance
targets, performance period, service period and conversion ratio of your PSU
grant will be determined by the Committee.
CHANGE IN CONTROL:
Effect on RSUs and Stock Options: If there is a Change in Control (as defined
below), in lieu of any other severance or termination compensation (unless
otherwise required by law or described herein), 100% of any unvested RSUs and
stock options from the RSU and stock option grants recommended pursuant to this
agreement will become immediately vested in the event that:


1.
The Company terminates your employment without Cause (as defined below) during
the first twelve months after a Change in Control, or

2.
You terminate your employment for Good Reason (as defined below) during the
first twelve months after a Change in Control.

Effect on PSUs: If there is a Change in Control during the performance period
for your PSU grant, the performance period will terminate immediately prior to
consummation of the Change in Control. The affected PSUs will vest on the
originally scheduled PSU Vesting Date. The number of shares of VMware Class A
common stock (or the number of securities into which the VMware Class A common
stock was convered pursuant to the Change in Control) into which each PSU
subject to the grant will convert on the PSU Vesting Date will be determined in
the manner set forth in the grant agreement approved by the Committee.
Additionally, in the event that:
1.The Company terminates your employment without Cause after a Change in
Control, or
2.You terminate your employment for Good Reason after a Change in Control.



--------------------------------------------------------------------------------







-3-     



100% of any unvested PSUs (from the PSU grant recommended pursuant to this
agreement) will become immediately vested (together with the acceleration of
RSUs, the “Change-in-Control Accelerations”).
If you experience a termination of your employment with the Company without
Cause or for Good Reason pursuant to this “Change-in-Control” section, your
right to receive the Change-in-Control Accelerations is subject to your signing
and not revoking the Company’s standard form of employee termination certificate
and a general release of all claims you may have against the Company in a form
reasonably satisfactory to the Company, which form will include customary
non-solicit and non-disparagement provisions (the “Release”).
POSITION:  We anticipate that your role and responsibilities within VMware will
meet the definition of an "officer" subject to disclosure obligations under
public company securities laws and regulations, including Section 16 (a "Section
16 Officer") of the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”).  A recommendation will be made to the VMware Board of Directors
(the "Board") for you to be so designated.  The Board reviews the Company's
Section 16 Officer designations from time to time and may, in its sole
discretion, add or remove a person from the list of Section 16 Officers at any
time.  You agree to comply fully with disclosure requirements applicable to you
and the Company at all times, including during such time that you may be
designated a Section 16 Officer, and you agree to comply fully with the
Company's applicable policies and procedures regarding such disclosure.  
DEFINITIONS: For purposes of this agreement, the terms set forth below will have
the following meaning:
“Cause”. The occurrence of any of the following, as reasonably determined by the
Company in good faith, will constitute “Cause”:
1.
willful neglect, failure or refusal by you to perform your employment duties
(except resulting from your incapacity due to illness) as reasonably directed by
the Company;

2.
willful misconduct by you in the performance of your employment duties;

3.
your indictment for a felony (other than traffic related offense) or a
misdemeanor involving moral turpitude; or

4.
your commission of an act involving personal dishonesty that results in
financial, reputational, or other harm to the Company and its affiliates and
subsidiaries, including, but not limited to, an act constituting
misappropriation or embezzlement of property.

The Company is required to deliver a Notice of Termination (as defined below) to
you and to provide 30 days to remedy the event or condition giving rise to Cause
(if such event or condition is capable of remedy) in order to terminate your
employment for Cause. No act or failure to act on your part will be deemed
“willful” for purposes of this Cause definition unless committed or omitted by
you in bad faith and without reasonable belief that your act or failure to act
was in, or not opposed to, the best interests of the Company.
“Change in Control”. “Change in Control” of the Company means and includes any
of the following occurrences:
1.
Any Person is or becomes the “Beneficial Owner” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company representing 35% or more of the combined voting power of the
Company’s then outstanding securities, excluding any Person who becomes a
Beneficial Owner in connection with subsection 2 below. For the avoidance of
doubt, any change in the Persons who are the direct or indirect Beneficial
Owners of the securities of Parent will not be deemed to constitute a change in
the direct or indirect Beneficial Owners of the Company for purposes of this
subsection (1);

2.
There is consummated a merger or consolidation of the Company with any other
corporation or similar entity, other than (A) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 50% of the combined voting
power of the securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such




--------------------------------------------------------------------------------







-4-     



merger of consolidation, or (B) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its affiliates) representing
35% or more of the combined voting power of the Company’s then outstanding
securities; or
3.
The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company, or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than, following a “355 Distribution” (as defined below), a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity, at least 50% of the combined voting power of the voting securities
of which are owned by stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

Any other provision of this definition notwithstanding, the term Change in
Control will not be deemed to have occurred by virtue of: (i) any transaction
which results in you, or a group of Persons in which you have a substantial
interest, acquiring, directly or indirectly, 35% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities, or (ii) Parent’s distribution of
the Company’s shares in a transaction intended to qualify as a distribution
under Section 355 (“355 Distribution”) of the Internal Revenue Code of 1986, as
amended (the “Code”).
“Good Reason” for you to resign your employment means that one or more of the
following has occurred without your express written consent:
1.
any materially adverse alteration in your role, reporting relationship or in the
nature or status of your responsibilities relative to your role, reporting
relationship or responsibilities at any time following the Change in Control,
provided that none of the following will alone constitute Good Reason: (a) a
mere change in title,  (b) the fact that you no longer hold following a Change
in Control the same position in a public company as you held before the
transaction, or (c)  the fact you are no longer designated a Section 16 Officer;

2.
a material diminution by the Company in your base salary (excluding a reduction
that also is applied to all similarly situated employees of the Company and that
reduces your base salary by a percentage reduction that is no greater than the
lowest percentage reduction applied to any other such individual), or a material
diminution by the Company in your target level of annual incentive bonus
relative to your highest base salary and highest target level of annual
incentive bonus, respectively, following a Change in Control, or ineligibility
for a bonus program providing for a target level of annual incentive bonus;

3.
relocation of your principal place of employment to a location more than 50
miles from your principal place of employment at any time following a Change in
Control (which may be your home); or

4.
a material breach of the Company’s obligations under this agreement

In order for you to invoke a termination due to Good Reason in a manner that
would entitle you to Change-in-Control Accelerations, (i) you must provide a
Notice of Termination to the senior officer of the Company’s Human Resources
group of your intention to terminate due to such event or condition within 90
days of the initial occurrence or existence of such event or condition and
provide the Company with 30 days from receipt of the notice to remedy the event
or condition, (ii) the Company must fail to effect such remedy within the 30-day
cure period, and (iii) the effective date of the resignation must occur within
90 days after the end of the 30-day cure period.
“Notice of Termination” means a written notice by the Company in the event it is
terminating your employment with Cause or by you in the event you are resigning
for Good Reason, which written notice indicates the specific provision in this
agreement being relied upon and sets forth in reasonable detail any



--------------------------------------------------------------------------------







-5-     



facts and circumstances claimed to provide a basis for such termination of your
employment under the provision so indicated.
“Parent” means EMC Corporation, a Massachusetts corporation.
“Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d) and 14(d) thereof, including a group
as defined in Section 13(d) of the Exchange Act but excluding (i) the Company or
Parent, any of their respective subsidiaries or any employee benefit plan
sponsored or maintained by the Company, Parent or any of their respective
subsidiaries (including any trustee or other fiduciary of any such plan), (ii)
an underwriter temporarily holding securities pursuant to an offering of such
securities, or (iii) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.
SECTION 409A EXEMPTION: It is intended that the payments and other compensation
contemplated by this agreement satisfy, to the greatest extent possible, the
exemption from the application of Section 409A of the Code, provided under
Treasury Regulation Section 1.409A-1(b)(4) or comply with Code Section 409A, and
that this agreement will be so interpreted and administered. Notwithstanding the
foregoing, if the Company determines that payments and other compensation
pursuant to this agreement may not either be exempt from or compliant with Code
Section 409A, the Company may, with your prior written consent, adopt such
amendments to this agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Company determines are necessary or appropriate to (i) exempt
such payments and other compensation from Code Section 409A and/or preserve the
intended tax treatment of such payments and other compensation, or (ii) comply
with the requirements of Code Section 409A; provided, however, that there is no
obligation on the part of the Company to adopt any such amendment, policy or
procedure or take any such other action, and in any event, no such action will
reduce the amount of payments or other compensation that is owed to your under
this agreement without your prior written consent.
PARACHUTE PAYMENTS: In the event that the payments and benefits provided to you
herein or otherwise by the Company constitute “parachute payments” within the
meaning of Section 280G of the Code and would, but for this provision, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then your payments and benefits shall be either be (i) delivered in full
(it being understood that no gross-ups for taxes that may be due on such amounts
should be added to such amounts) or (ii) delivered as to such lesser extent as
would result in no portion of such amounts being subject to the Excise Tax,
whichever of the foregoing results in the receipt by you on an after-tax basis
of the greatest amount, notwithstanding that all or some of the amounts may be
taxable under Section 4999 of the Code. If a reduction is to occur pursuant to
the prior sentence, unless an alternative election is permitted by, and does not
result in taxation under, Section 409A and is timely elected by you, the
payments and benefits shall be cutback in the following order: any cash
severance you are entitled to (starting with the last payment due), then other
cash amounts that are parachute payments (starting with the last payment due),
then any stock options that have exercise prices higher than the then fair
market value price of the stock (based on the latest vesting tranches), then
restricted stock and restricted stock units based on the last ones scheduled to
be distributed and then other stock options based on the latest vesting
tranches.
IMMIGRATION: The Company agrees to provide assistance to you in securing and
maintaining authorization for employment in the U.S. in accordance with the
terms of our Immigration Policy, a copy of which is included with this letter.
The Company retains sole discretion to determine what efforts, if any, it will
take in the future to secure or maintain your continuing authorization to work
in the U.S., should your authorization to work in the U.S. end or otherwise
lapse during the period of your employment with the Company. By accepting this
offer, you have read and understand the Immigration Policy.


You should be aware that your employment with the Company is for no specified
period and constitutes at will employment. As a result, you are free to resign
at any time, for any reason. Similarly, the Company is free to conclude its
employment relationship with you at any time, with or without cause, and with or
without notice.


On or before your first day of employment you will be asked to submit
verification of your legal right to work in the U.S. If you do not submit
verification of your legal right to work in the U.S. by the third day after your
first day of employment, the Company reserves the right to rescind this offer of
employment.





--------------------------------------------------------------------------------







-6-     



You agree that, during the term of your employment with the Company, you will
not engage in any other employment, occupation, consulting or other business
activity directly related to the business in which the Company is now involved
or becomes involved during the term of your employment, nor will you engage in
any other activities that conflict with your obligations to the Company.


By accepting this offer below and becoming an employee of VMware, you will be
expected to comply with the Company's rules and regulations, including but not
limited to the Company's Business Conduct Guidelines, Harrassment Policy, Equal
Employment Policy and VMware Employment Agreement, which requires, among other
provisions, the assignment of patent rights to any invention made during your
employment at VMware and non-disclosure of proprietary and confidential
information both during and after your employment at the Company.


This offer letter, along with the VMware Employment Agreement, which includes
the Employment, Confidential Information, Invention Assignment Agreement,
Harrassment Policy, Equal Employment Policy and Business Conduct Guidelines,
contains all of the terms, promises, representations, and understandings between
parties, and supersedes all other oral or written agreements or understandings
between parties regarding these matters prior to the date hereof. By accepting
this offer below, you agree that you have received, read, understand and agree
to comply with the enclosed VMware Employment Agreement, Business Conduct
Guidelines, Equal Employment Policy and Harassment Policy as a condition of your
employment.


This offer is contingent upon the successful completion of the Company's
background check and your verification of your legal right to work in the U.S.


Any modification or amendment of this offer letter must be in writing and signed
by an officer of the Company and you.


This offer expires at 11:59 pm on August 2, 2013. To indicate your acceptance of
the Company’s offer, please sign and date where indicated below and return to me
by e-mail.


We are looking forward to having you join VMware. If you have any questions
between now and your first day, please contact me.


Sincerely,






Pat Gelsinger
Chief Executive Officer
VMware, Inc.




ACCEPTED AND AGREED TO this _______ day of _________________, 2013.


__/s/ Sanjay Poonen________________________________Start Date: August 5, 2013
Sanjay Poonen


Enclosures:
VMware Employment Agreement 04-2012
Business Conduct Guidelines rev 05-2011
Harassment Policy rev 01-2008
Statement of Policy on Equal Employment rev 05-2013



